DETAILED ACTION
This Office Action is in response to an amendment filed 12/02/2020.
Claims 1-5, 7-9, 13-16, 18 and 21-25 are pending.
	Claim 17 has been cancelled.
	Claims 1, 15 and 22 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because of the following informalities:
[0013], line 2		“computing device 100” should be “display 100”

Appropriate correction is required.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 15-16, 18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keene et al. (hereinafter Keene, U.S. Patent Application Publication No. 2017/0070786 A1, filed 05/12/2016, published 03/09/2017) in view of Schmidt et al. (hereinafter Schmidt, U.S. Patent Application Publication No. 2010/0281506 A1, filed 04/30/2009, published 11/04/2010).
In regard to independent claim 1, Keene teaches:
A method for providing a quick navigation menu (at least Abstract; p. 1, [0005]; Figures 1-2 [Wingdings font/0xE0] Keene describes a method of displaying a home menu interface (interpreted as the claimed quick navigation menu) on a content viewing device, such as a television (TV)), the method comprising:
Note: the claimed “main interfaces” appear to correspond to what the Specification refers to as “user interfaces (e.g. menus)” (see Specification at p. 5, [0014]; Fig. 1) and each of the “user interfaces (e.g. menus)” are represented in the quick menu 110 by icons 120 (see p. 5, [0014]; Fig. 1). The remainder of the limitation further describes these “main interfaces” as representing different content providers (e.g., Netflix, Hulu, etc.), each represented by an icon 120. Traditionally, such “main interfaces” (e.g. Netflix, Hulu, etc.) when selected, execute applications that present the user with a “main interface” (e.g., GUI) of the streaming application (e.g., Netflix, Hulu, etc.) along with a number of sub-menus (e.g. genres of movies), which appear to correspond to the claimed “nesting levels”.

storing a plurality of different main interfaces of different streaming content providers in memory of a computing device, wherein each of the different main interfaces is associated with a plurality of nesting levels, each respective nesting level associated with a different interface within each of the main interfaces (at least pp. 2-3, [0018]-[0025]; pp. 3-4, [0032]-[0034]; pp. 4-5, [0041]-[0047]; Figures 1-5 [Wingdings font/0xE0] Keene teaches a row of menu (user interface) elements referred to as a launcher 106; the user interface elements in the launcher 106 are referred to as “tiles”. There are three categories of said “tiles” including “content sources” (p. 2, [0018]). Content source “tiles” may be associated with applications furnished by content partners (e.g. Netflix®, Hulu®, YouTube®, Amazon®, and the like) (p. 2, [0021]) and may be downloaded by the end-user to be added to the content sources group 310. That is, these applications are stored (e.g. in memory) on the end-user’s device (e.g. TV) (p. 3, [0024]). Said content partners are interpreted as content providers where Netflix®, Hulu®, YouTube®, Amazon®, and the like represent different content providers).
generating a customized quick menu based on user input received at the computing device, wherein the user input indicates a set of selections that include at least one of the nested interfaces associated with media content files of one of the streaming content providers, and wherein each selection in the indicated set is associated with an assigned icon (at least pp. 2-3, [0017]-[0025], [0029]-[0031]; Figures 2-4 [Wingdings font/0xE0] Keene describes displaying a launcher 106, containing multiple launcher “tiles”, on a TV invoked by a user pressing a Home button on a remote control (p. 2, [0018]) (i.e., “user input”). These launcher 106 tiles represent applications for the content partners and the logo content source 310 tiles (e.g. Netflix®, Hulu®, YouTube®, Amazon®) were well-known, before the effective filing date of the claimed invention, to be streaming content providers. Keene provides a user interface including different streaming content providers such as Netflix®, Hulu®, YouTube®, Amazon® (see p. 2, [0021])) ; and
Note: the claimed “predetermined element” is described in the Specification at p. 13, [0048] and refers to a “button” (e.g. keyboard, remote control, etc.) that when activated, causes display of the quick menu 110.

monitoring for activation of a predetermined element associated with the computing device (at least pp. 3-4, [0032]-[0035]; Figure 5 [Wingdings font/0xE0] Keene describes a process of launching a content source application invoked by the user navigating to and highlighting or hovering over a specific launcher tile with a remote control).
generating a display of the customized quick menu in response to the activation of the predetermined element, wherein the generated display of the customized quick menu includes icons that correspond to the indicated set (at least pp. 1-3, [0016]-[0028]; Figures 1-3 [Wingdings font/0xE0] Keene describes activation of a TV device, followed by selection, by the user, of a button on a remote to cause to display a home menu interface containing launcher 304 and accelerator 306. Content source tiles 310 may be represented by icons (e.g. Netflix®, Hulu®, YouTube®, Amazon® and the like)).
receiving a selection of one of the icons in the display of the customized quick menu (at least pp. 2-3, [0019]-[0025]; pp. 3-4, [0032]-[0035]; Figures 1-5 [Wingdings font/0xE0] Keene describes selection of one of the launcher tiles corresponding to a content source application (e.g. Netflix®, Hulu®, YouTube®, Amazon®, etc.) by selecting its corresponding icon);
Keene fails to explicitly teach:
identifying that the selected icon corresponds to the at least one nested interface, wherein the identified nested interface is a menu of the media content files, the menu nested within an associated main interface of a streaming content provider; and
generating a display of the menu of the media content files associated with the identified nested interface corresponding to the selected icon, wherein generating the display includes skipping one or more nesting levels to access the menu of the media content files nested within the associated main interface of the streaming content provider.
However, Schmidt teaches:
Note: the claimed “nested interface” corresponds to a “menu” (i.e., a sub-menu) of the “main interface” of the “selected icon” corresponding to a “streaming content provider” (e.g. Netflix, Hulu, etc.). That is, a particular icon in the quick menu represents a “menu” (i.e., a sub-menu) inside one of the “streaming content providers” (e.g. Netflix, Hulu, etc.), where the “menu” (i.e., a sub-menu) may be, for example, a genre of movie. The invention provides for icons in a quick menu that correspond (e.g. link) to particular sub-menus (or even particular movies within a sub-menu) of a streaming content provider such as Netflix. Generally, these particular icons amount to what traditionally referred to in the prior art as short-cuts.

identifying that the selected icon corresponds to the at least one nested interface, wherein the identified nested interface is a menu of the media content files, the menu nested within an associated main interface of a streaming content provider (at least Abstract; pp. 2-3, [0036]-[0042]; p. 4, Schmidt teaches a DVR user interface that allows users to create “program shortcuts” to media content (e.g. movies, television programs, downloadable content, video on demand content, content from websites, or any other media content that may be retrieved by the user). Once created, the “program shortcuts” may be added as a menu item of the DVR that is easily accessible to the user (e.g. accessible meaning “close” to the user in terms of depth in a hierarchical menu structure). “Program shortcuts” may be placed in a default location (menu) or a main menu 200 (interpreted as claimed customized quick menu) (see p. 5, [0059], [0064]-[0065]; pp. 6-7, [0079]-[0080]); and indicated using icons or other graphical representations (see p. 3, [0040]; p. 4, [0057]-[0058]; p. 5, [0067]; p. 7, [0081]; p. 8, [0096]). “Program shortcuts” may also be made for media content hosted on streaming services such as YouTube or Netflix (see p. 6, [0074]-[0075]). Thus, “program shortcuts” may be made to media hosted by multiple streaming services).
generating a display of the menu of the media content files associated with the identified nested interface corresponding to the selected icon, wherein generating the display includes skipping one or more nesting levels to access the menu of the media content files nested within the associated main interface of the streaming content provider (at least Abstract; pp. 2-3, [0036]-[0042]; p. 4, [0055]-[0059]; Figure 2 [Wingdings font/0xE0] Schmidt teaches a DVR user interface that allows users to create “program shortcuts” to media content (e.g. movies, television programs, downloadable content, video on demand content, program shortcuts” may be added as a menu item of the DVR that is easily accessible to the user (e.g. accessible meaning “close” to the user in terms of depth in a hierarchical menu structure). “Program shortcuts” may be placed in a default location (menu) or a main menu 200 (interpreted as claimed customized quick menu) (see p. 5, [0059], [0064]-[0065]; pp. 6-7, [0079]-[0080]); and indicated using icons or other graphical representations (see p. 3, [0040]; p. 4, [0057]-[0058]; p. 5, [0067]; p. 7, [0081]; p. 8, [0096]). “Program shortcuts” may also be made for media content hosted on streaming services such as YouTube or Netflix (see p. 6, [0074]-[0075]). Thus, “program shortcuts” may be made to media hosted by multiple streaming services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schmidt with those of Keene as both inventions are related to the creation and use of short cuts. Adding the teaching of Schmidt provides Keene with a method for defining and utilizing short cuts to menus or sub-menus providing quicker access to desired content
Keene further teaches “main interfaces of different content providers” (at least pp. 2-3, [0019]-[0025], [0029]-[0031]; Figures 2-4 [Wingdings font/0xE0] Keene describes displaying a Launcher 106, containing multiple launcher tiles on a TV, invoked by a user pressing a Home button on a remote control. These launcher tiles represent applications for the content partners and the logo or name of the partner is content source 310 tiles (e.g. Netflix®, Hulu®, YouTube®, Amazon®) were well-known, before the effective filing date of the claimed invention, to be content providers. Keene provides a user interface including different content providers such as Netflix®, Hulu®, YouTube®, Amazon® (see p. 2, [0021])).

In regard to dependent claim 4, Keene teaches:
the pre-determined element is a button on one of a keyboard, remote, or controller associated with the computing device (at least pp. 1-2, [0017]-[0018]; Figure 1[Wingdings font/0xE0] Keene describes a Home Menu button, selected by a user from a remote control to cause to display the launcher and accelerator components of a Home menu).

In regard to dependent claim 5, Keene fails to explicitly teach:
the customized quick menu also includes an icon each corresponding to a an identified content title associated with an identified one of the streaming content providers and further comprising requesting a stream of the identified content title from the identified streaming content provider based on a selection of the icon corresponding to the identified content title from the display of the customized quick menu.
However, Schmidt teaches:
the customized quick menu also includes an icon each corresponding to an identified content title associated with an identified one of the streaming content providers, and further comprising requesting a stream of the identified content title from the identified streaming content provider based on a selection of the icon corresponding to the identified content title from the display of the customized quick menu (at least Abstract; pp. 2-3, [0036]-[0042]; p. 4, [0055]-[0059]; Figure 2 [Wingdings font/0xE0] Schmidt teaches a DVR user interface that allows users to create “program shortcuts” to media content (e.g. movies, television programs, downloadable content, video on demand content, content from websites, or any other media content that may be retrieved by the user). Once created, the “program shortcuts” may be added as a menu item of the DVR that is easily accessible to the user (e.g. accessible meaning “close” to the user in terms of depth in a hierarchical menu structure). “Program shortcuts” may be placed in a default location (menu) or a main menu 200 (interpreted as claimed customized quick menu) (see p. 5, [0059], [0064]-[0065]; pp. 6-7, [0079]-[0080]); and indicated using icons or other graphical representations (see p. 3, [0040]; p. 4, [0057]-[0058]; p. 5, [0067]; p. 7, [0081]; p. 8, [0096]). “Program shortcuts” may also be made for media content hosted on streaming services such as YouTube or Netflix (see p. 6, [0074]-[0075]). Thus, “program shortcuts” may be made to media hosted by multiple streaming services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schmidt with those of Keene as both inventions are related to the creation and use of short cuts. Adding the teaching of Schmidt provides Keene with a method for defining and utilizing short cuts to menus or sub-menus providing quicker access to desired content.






In regard to dependent claim 9, Keene teaches:
the user input includes one or more recent accesses, and wherein the icons in the customized quick menu correspond to one or more nested interfaces, content titles, or content sources that have recently been accessed in accordance with the user input (at least p. 2, [0019]; p. 3, para [0026]; pp. 4-5, para [0036], [0042]-[0043]; Figures 2-3, 6 [Wingdings font/0xE0] Keene describes an accelerator specific to a highlighted launcher tile. The images or information shown in accelerator tiles are determined by the content source, also referred to as content partner or provider, tile highlighted in the launcher. The content partner may decide to use the two left-most accelerator tiles 204 and 206 to show images of shows most recently watched, streamed, or accessed by the user. As with the launcher tiles, it is important to note that these images are shown to the user without the content source app being opened. Other tiles in Accelerator 202, tiles 208, 210, and 212 may be used to display images or information on other shows that the content partner recommends to the user based on what the user has watched previously. They may also be used to prioritize and promote content. The information shown in accelerator tiles can be movies or TV series recommendations and other information that the content partner believes may be of interest to the user. The order of tiles 204-210 is determined by the content partner. The user is able to easily see and assess what is available to watch by simply highlighting the corresponding launcher tile without opening or launching the underlying content source app. In other embodiments, the information shown in the accelerator tiles can be recommendations provided from a server not controlled by the content partner. The content for such recommendations may be determined 

In regard to claim 15, claim 15 merely recites a non-transitory computer-readable storage medium having embodied thereon a program, the program being executable by a processor to perform the method of claim 1. Thus, Keene in view of Schmidt teaches every limitation of claim 15, and provides proper motivation, as indicated in the rejection of claim 1.

In regard to dependent claim 16, Keene teaches:
modifying the display to include additional information regarding the selected icon when the selected icon is highlighted (at least p. 2, [0019]; Figure 2 [Wingdings font/0xE0] Keene describes display of a monitor for a TV showing tiles in an accelerator. Above launcher 106 is a row of tiles referred to as an accelerator 202. The user can highlight a launcher tile using the left and right navigation buttons. An accelerator is specific to a highlighted launcher tile. Not all launcher tiles have an accelerator. The images or information shown in accelerator tiles are determined by the content source, also referred to as content partner or provider, tile highlighted in the launcher. The content partner may decide to use the two left-most Accelerator tiles 204 and 206 to show images of shows most recently watched, streamed, or accessed by the user. As with the launcher tiles, it is important to note that these images are shown to the user without the content source app being opened. Other tiles in Accelerator 202, tiles 208, 210, and 212 may be used to display images or information on other shows that the content partner recommends to the user based tiles 204-210 is determined by the content partner. The user is able to easily see and assess what is available to watch by simply highlighting the corresponding launcher tile without opening or launching the underlying content source app. In other embodiments, the information shown in the accelerator tiles can be recommendations provided from a server not controlled by the content partner. The content for such recommendations may be determined through automated content recognition analysis performed on the device or by data provided from the device to the server).

In regard to dependent claim 18, Keene teaches:
the activation of the pre-determined element occurs during play of a content title provided by one of the streaming content providers, (at least pp. 1-2, [0017]-[0018]; p. 3, [0029]; Figures 1, 4 [Wingdings font/0xE0] Keene describes activation of a main (home) menu using a remote control (see pp. 1-2, [0017]-[0018]), where the main (home) menu is overlaid atop a background content 104 on screen 102, where the background content 104 may be currently playing content, last viewed content, other animated content, static content, etc.).
Keene fails to explicitly teach:
and wherein the identified nested interface associated with the selected icon is associated with a different streaming content provider
However, Schmidt
and wherein the identified nested interface associated with the selected icon is associated with a different streaming content provider (at least Abstract; pp. 2-3, [0036]-[0042]; p. 4, [0055]-[0059]; Figure 2 [Wingdings font/0xE0] Schmidt teaches a DVR user interface that allows users to create “program shortcuts” to media content (e.g. movies, television programs, downloadable content, video on demand content, content from websites, or any other media content that may be retrieved by the user). Once created, the “program shortcuts” may be added as a menu item of the DVR that is easily accessible to the user (e.g. accessible meaning “close” to the user in terms of depth in a hierarchical menu structure). “Program shortcuts” may be placed in a default location (menu) or a main menu 200 (interpreted as claimed customized quick menu) (see p. 5, [0059], [0064]-[0065]; pp. 6-7, [0079]-[0080]); and indicated using icons or other graphical representations (see p. 3, [0040]; p. 4, [0057]-[0058]; p. 5, [0067]; p. 7, [0081]; p. 8, [0096]). “Program shortcuts” may also be made for media content hosted on streaming services such as YouTube or Netflix (see p. 6, [0074]-[0075]). Thus, “program shortcuts” may be made to media hosted by multiple streaming services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schmidt with those of Keene as both inventions are related to the creation and use of short cuts. Adding the teaching of Schmidt provides Keene with a method for defining and utilizing short cuts to menus or sub-menus providing quicker access to desired content.




In regard to dependent claim 21, Keene fails to explicitly teach:
the selections in the set are associated with different nesting levels of different streaming content providers.
However, Schmidt teaches:
the selections in the set are associated with different nesting levels of different streaming content providers (at least Abstract; pp. 2-3, [0036]-[0042]; p. 4, [0055]-[0059]; Figure 2 [Wingdings font/0xE0] Schmidt teaches a DVR user interface that allows users to create “program shortcuts” to media content (e.g. movies, television programs, downloadable content, video on demand content, content from websites, or any other media content that may be retrieved by the user). Once created, the “program shortcuts” may be added as a menu item of the DVR that is easily accessible to the user (e.g. accessible meaning “close” to the user in terms of depth in a hierarchical menu structure). “Program shortcuts” may be placed in a default location (menu) or a main menu 200 (interpreted as claimed customized quick menu) (see p. 5, [0059], [0064]-[0065]; pp. 6-7, [0079]-[0080]); and indicated using icons or other graphical representations (see p. 3, [0040]; p. 4, [0057]-[0058]; p. 5, [0067]; p. 7, [0081]; p. 8, [0096]). “Program shortcuts” may also be made for media content hosted on streaming services such as YouTube or Netflix (see p. 6, [0074]-[0075]). Thus, “program shortcuts” may be made to media hosted by multiple streaming services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schmidt with those of Keene as both inventions are related to the creation and use of short cuts. Adding the Schmidt provides Keene with a method for defining and utilizing short cuts to menus or sub-menus providing quicker access to desired content

In regard to claim 22, claim 22 merely recites a system to perform the method of claim 1. Thus, Keene in view of Schmidt teaches every limitation of claim 22, and provides proper motivation, as indicated in the rejection of claim 1.

In regard to dependent claim 23, Keene fails to explicitly teach:
the different main interfaces include different main menus of the different streaming content providers, and wherein the associated nested interfaces for a respective one of the main menus include menus nested within the respective main menu and sub-menus nested within the menus nested within the respective main menu, and wherein the identified nested interface is one of the nested menu or nested sub-menus.
However, Schmidt teaches:
the different main interfaces include different main menus of the different streaming content providers, and wherein the associated nested interfaces for a respective one of the main menus include menus nested within the respective main menu and sub-menus nested within the menus nested within the respective main menu, and wherein the identified nested interface is one of the nested menu or nested sub-menus (at least Abstract; pp. 2-3, [0036]-[0042]; p. 4, [0055]-[0059]; Figure 2 [Wingdings font/0xE0] Schmidt teaches a DVR user interface that allows users to create “program shortcuts” to media content (e.g. movies, television programs, downloadable content, video on demand content, content from websites, or any other media program shortcuts” may be added as a menu item of the DVR that is easily accessible to the user (e.g. accessible meaning “close” to the user in terms of depth in a hierarchical menu structure). “Program shortcuts” may be placed in a default location (menu) or a main menu 200 (interpreted as claimed customized quick menu) (see p. 5, [0059], [0064]-[0065]; pp. 6-7, [0079]-[0080]); and indicated using icons or other graphical representations (see p. 3, [0040]; p. 4, [0057]-[0058]; p. 5, [0067]; p. 7, [0081]; p. 8, [0096]). “Program shortcuts” may also be made for media content hosted on streaming services such as YouTube or Netflix (see p. 6, [0074]-[0075]). Thus, “program shortcuts” may be made to media hosted by multiple streaming services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schmidt with those of Keene as both inventions are related to the creation and use of short cuts. Adding the teaching of Schmidt provides Keene with a method for defining and utilizing short cuts to menus or sub-menus providing quicker access to desired content.

In regard to dependent claim 24, Keene fails to explicitly teach:
mapping a plurality of nested menus and nested sub-menus to the plurality of nesting levels within associated with the associated main interface of one of the streaming content providers.
However, Schmidt teaches:
mapping a plurality of nested menus and nested sub-menus to the plurality of nesting levels within associated with the associated main interface of one of the streaming content providers (at least Abstract; pp. 2-3, [0036]-[0042]; p. 4, [0055]-Schmidt teaches a DVR user interface that allows users to create “program shortcuts” to media content (e.g. movies, television programs, downloadable content, video on demand content, content from websites, or any other media content that may be retrieved by the user). Once created, the “program shortcuts” may be added as a menu item of the DVR that is easily accessible to the user (e.g. accessible meaning “close” to the user in terms of depth in a hierarchical menu structure). “Program shortcuts” may be placed in a default location (menu) or a main menu 200 (interpreted as claimed customized quick menu) (see p. 5, [0059], [0064]-[0065]; pp. 6-7, [0079]-[0080]); and indicated using icons or other graphical representations (see p. 3, [0040]; p. 4, [0057]-[0058]; p. 5, [0067]; p. 7, [0081]; p. 8, [0096]). “Program shortcuts” may also be made for media content hosted on streaming services such as YouTube or Netflix (see p. 6, [0074]-[0075]). Thus, “program shortcuts” may be made to media hosted by multiple streaming services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schmidt with those of Keene as both inventions are related to the creation and use of short cuts. Adding the teaching of Schmidt provides Keene with a method for defining and utilizing short cuts to menus or sub-menus providing quicker access to desired content.

In regard to dependent claim 25, Keene fails to explicitly teach:
the display of the customized quick menu further includes at least one icon corresponding to a nested menu within a main interface of a different streaming content provider than is associated with the main interface of the selected icon.
However, Schmidt
the display of the customized quick menu further includes at least one icon corresponding to a nested menu within a main interface of a different streaming content provider than is associated with the main interface of the selected icon (at least Abstract; pp. 2-3, [0036]-[0042]; p. 4, [0055]-[0059]; Figure 2 [Wingdings font/0xE0] Schmidt teaches a DVR user interface that allows users to create “program shortcuts” to media content (e.g. movies, television programs, downloadable content, video on demand content, content from websites, or any other media content that may be retrieved by the user). Once created, the “program shortcuts” may be added as a menu item of the DVR that is easily accessible to the user (e.g. accessible meaning “close” to the user in terms of depth in a hierarchical menu structure). “Program shortcuts” may be placed in a default location (menu) or a main menu 200 (interpreted as claimed customized quick menu) (see p. 5, [0059], [0064]-[0065]; pp. 6-7, [0079]-[0080]); and indicated using icons or other graphical representations (see p. 3, [0040]; p. 4, [0057]-[0058]; p. 5, [0067]; p. 7, [0081]; p. 8, [0096]). “Program shortcuts” may also be made for media content hosted on streaming services such as YouTube or Netflix (see p. 6, [0074]-[0075]). Thus, “program shortcuts” may be made to media hosted by multiple streaming services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schmidt with those of Keene as both inventions are related to the creation and use of short cuts. Adding the teaching of Schmidt provides Keene with a method for defining and utilizing short cuts to menus or sub-menus providing quicker access to desired content.

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Keene in view of Schmidt, and in further view of Vassigh et al. (hereinafter Vassigh, U.S. Patent Application Publication No. 2008/0126975 A1, filed 11/29/2006, published 05/29/2008).
In regard to dependent claim 2, Keene and Schmidt fail to explicitly teach:
detecting the activation of the pre-determined element based on activation input received for a pre-determined period of time.
However, Vassigh teaches:
detecting the activation of the pre-determined element based on activation input received for a pre-determined period of time (at least Abstract; pp. 4-5, [0033]-[0035]; Figure 5 [Wingdings font/0xE0]Vassigh describes a method for providing visual feedback to a user in the form of a progress bar when the user clicks or presses a button or combination of buttons or other controls on a human interface device (e.g. remote control) when issuing controls or commands to a multi-function device (e.g. television)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vassigh with those of Keene and Schmidt as all three inventions are related to operations involving menus. Adding the teaching of Vassigh provides the benefit of visible feedback as to time elapsed during a click or press and hold of a button on the remote control device for selection of a menu item.




In regard to dependent claim 3, Keene and Schmidt fail to explicitly teach:
generating a display of a progress bar that indicates a remaining amount of time until a current period of the activation meets the pre-determined period of time.
However, Vassigh teaches:
generating a display of a progress bar that indicates a remaining amount of time until a current period of the activation meets the pre-determined period of time (at least Abstract; pp. 4-5, [0033]-[0035]; Figure 5 [Wingdings font/0xE0]Vassigh describes a method for providing visual feedback to a user in the form of a progress bar when the user clicks or presses a button or combination of buttons or other controls on a human interface device (e.g. remote control) when issuing controls or commands to a multi-function device (e.g. television)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Vassigh with those of Keene and Schmidt as all three inventions are related to operations involving menus. Adding the teaching of Vassigh provides the benefit of visible feedback as to time elapsed during a click or press and hold of a button on the remote control device for selection of a menu item.












s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Keene in view of Schmidt, and in further view of Marshall et al. (hereinafter Marshall, U.S. Patent Application Publication No. 2004/0261105 A1, filed 01/15/2004, published 12/23/2004)
In regard to dependent claim 7, Keene and Schmidt fail to explicitly teach:
the user input further indicates a preference regarding to one or more of a location, size, and opaqueness of the customized quick menu.
However, Marshall teaches:
the user input further indicates a preference regarding to one or more of a location, size, and opaqueness of the customized quick menu (at least Abstract; p. 2, [0019]-[0022]; Figures 1-9 [Wingdings font/0xE0] Marshall describes a system that allows a user with a remote control 35 (see Fig. 1) to control and adjust the video mix (see Fig. 2) controlling the transparency or opacity or opaqueness of an electronic program guide that is superimposed or overlaid or overlying a current television program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Marshall with those of Keene and Schmidt as all three inventions are related to operations involving menus. Adding the teaching of Marshall provides the benefit of controlling the visibility of an underlying video program by adjusting the transparency of an overlying program guide.








In regard to dependent claim 8, Keene teaches:
the user input further indicates an arrangement of the icons within the customized quick menu (at least p. 2, [0023]-[0024]; Figure 4 [Wingdings font/0xE0] Keene describes the ability to move, remove or add launcher tiles corresponding to tiles in the content sources group 310).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keene in view of Schmidt, and in further view of Noguchi et al. (hereinafter Noguchi, U.S. Patent No. 6,426,779 B1, filed 01/04/1995, issued 07/30/2002).
In regard to dependent claim 13, Keene and Schmidt fail to explicitly teach:
the streaming content provider corresponds to a television station channel.
However, Noguchi teaches:
the streaming content provider corresponds to a television station channel (at least Figures 12a-f, 13a-c, 14a-c, 15, 16a-c, and 17[Wingdings font/0xE0] Noguchi’s main menu (See Fig. 12a) includes selections (broadly interpreted as icons) that when selected, direct the user to additional different content (Figs. 12b-f, 13a-c, 14a-c, 15, 16a-c, and 17). These are displayable on the TV. At least some of the content includes TV channels that the user can select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Noguchi with those of Keene and Schmidt as all three inventions are related to operations involving menus. Adding the teaching of Noguchi provides selectable icons representative of different content.

In regard to dependent claim 14, Keene and Schmidt fail to explicitly teach:
the identified content title is a live content title.
However, Noguchi teaches:
the identified content title is a live content title (at least Figures 12a-f, 13a-c, 14a-c, 15, 16a-c, and 17[Wingdings font/0xE0] Noguchi’s main menu (See Fig. 12a) includes selections (broadly interpreted as icons) that when selected, direct the user to additional different content (Figs. 12b-f, 13a-c, 14a-c, 15, 16a-c, and 17). These are displayable on the TV At least some of the content includes TV channels that the user can select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Noguchi with those of Keene and Schmidt as all three inventions are related to operations involving menus. Adding the teaching of Noguchi provides selectable icons representative of different content.
Response to Arguments
Regarding the previous rejection of independent claim 1 (and similarly claim 15), Applicant has amended claim 1 as shown below:

1.	A method for providing a quick navigation menu, the method comprising:
storing a plurality of main interfaces of different streaming content providers in memory of a computing device,
wherein each of the different main interfaces is associated with a plurality of nesting levels, each respective nesting level associated with a different nested interface within each of the different main interfaces;
generating a customized quick menu based on user input received at the computing device, wherein the user input indicates:
selections that include at least one of the nested interfaces associated with media content files of one of the streaming content providers, and
wherein each selection in the indicated set is associated with an assigned icon;
monitoring for activation of a pre-determined element associated with the computing device;
generating a display of the customized quick menu in response to the activation of the pre-determined element, wherein the generated display of the customized quick menu includes icons that correspond to the indicated set;
receiving a selection of one of the icons in the display of the customized quick menu;
identifying that the selected icon corresponds to the at least one nested interface, wherein the identified nested interface is a menu of the media content files, the menu nested within an associated main interface of a streaming content provider; and
generating a display of the menu of the media content files associated with the identified nested interface corresponding to the selected icon, wherein generating the display includes skipping one or more nested levels to access the menu of the media content files nested within the associated main interface of the streaming content provider.

Applicant cites: Support for the amendments can be found in at least paragraphs [0011], [0026], and [0052] of the Specification.

Applicant states that: Claim 1 has been currently amended to recite as follows (emphasis added):

generating a customized quick menu based on user input received at the computing device, wherein the user input indicates a set of selections that include at least one of the nested interfaces associated with media content files of one of the streaming content providers, and wherein each selection in the indicated set is associated with an assigned icon;
.
.
.
identifying that the selected icon corresponds to the at least one nested interface, wherein the identified nested interface is a menu of the media content files, the menu nested within an associated main interface of a streaming content provider; and
generating a display of the menu of the media content files associated with the identified nested interface corresponding to the selected icon, wherein generating the display skipping one or more nesting levels to access the menu of the media content files nested within the associated main interface of the streaming content provider.

The recited limitations find support in the Specification, which describes accessing “a nested user interface” that may take “multiple levels of user interfaces to find” in a [customized] quick menu. Specification at [0011],

This [customized] quick menu is implemented with respect to various services such as "NETFLIX, HULU, HBO GO" that provide distinct own content. Id.

The nested user interface is a user interface “within other user interfaces” as illustrated by the icons in Fig. 1, where the nested [user] interface is the sub-menu of a main menu of a streaming content provider such as “a program guide, a list of user favorited shows, and search/explore features.” Id. at [0004], [0025],

Whereas nested interface access may have previously involved navigating through multiple different services, main menus, and nesting levels, the claimed “customized quick menu” allows for direct access to different menus and nested sub-menus associated with different streaming services.

For example, the claimed “customized quick menu” may include different “favorite” lists of different streaming content providers without having to navigate through any of the respective main menus, intermediate sub-menus, or other nesting levels. See Id. at [0025] (noting that “[i]nstead of having to press individual buttons or navigating through different menus to access these user interfaces, the quick menu 110 can provide easy and quick access to these three different example user interfaces” that may be common with many known content streaming services,” including “interfaces for a program guide, a list of user favorited shows”).
The Office Action admits that Keen fails to describe a “nested interface” as a menu and fails to explicitly teach

“identifying that the selected icon corresponds to one of the nested interfaces, wherein the identified nested interface is a menu nested within an associated main interface; and generating a display of the identified nested interface associated with the selected icon, wherein generating the display of the identified nested interface includes skipping one or more nesting levels to access the menu nested within the associated main interface.”

Office Action at 6.

The Office Action argues, however, that Santillan cures such failure. Id.
Santillan merely discusses, however, “a shortcut menu screen” in an “image forming apparatus” that has shortcut icons that are added from “the standard menu screen gl.” Santillan, Abstract; [0055]-[0056],
The standard menu screen g1 of Santillan is “for setting conditions for the image processing,” which is not associated with “different streaming content providers” as claimed. Santillan at [0055],
Moreover, Santillan is silent regarding any menus (or sub-menus) of streaming media content files.
Santillan therefore fails to teach the claimed direct access to the same via its shortcut menu screen.






generating a customized quick menu [...] of the nested interfaces associated with media content files of one of the streaming content providers;

and

identifying that the selected icon corresponds to the at least one nested interface, wherein the identified nested interface is a menu of the media content files, the menu nested within an associated main interface of a streaming content provider”

Thus, Santillan cannot cure the failures of Keen.

	The Examiner notes that what Applicant is claiming ultimately amounts to the contemporary notion of a short cut or alias or perhaps even a bookmark or deep link (see PTO 892 Wikipedia definition).
Here, the short cut may be to, for example, a particular directory (folder) or sub-directory (sub-folder) or even a particular file associated with a streaming content provider (e.g. Netflix, Hulu, etc.), where the directory or sub-directory may correspond to a particular genre of movie and/or the file may correspond to a particular movie.
Such short-cuts allow for direct access to the genre or movie within Netflix, Hulu, etc. without having to perform multiple navigations within the streaming provider.

Santillan, while teaching the notion of short-cuts is in a different field of endeavor.

However, the Examiner has conducted a further search and has identified the Schmidt et al. (US 2010/0281, 506) reference.
Schmidt provides a method of creating “program shortcuts” to different types of media content from content providers, where a “program shortcut” comprises a reference to another media content. A user may generate a shortcut so that the user may easily find and return to media content without performing a new search (Abstract)
Further, said “program shortcuts” (a.k.a. “bookmarks”) may be located in a default location (e.g. “Now Playing List”) (see p. 5, [0059]; Fig. 3, [0064]; Fig. 6; pp. 6-7, [0079]-[0080]; Figs. 1, 7-8), or the user may be prompted to choose the location, including a Main Menu 200 (e.g. Quick Menu). The “program shortcuts” (a.k.a. “bookmarks”) may be represented with icons or graphical representations (p. 3, [0040]; p. [0057]-[0058]; Figs. 3-4; p. 5, [0067]; Fig. 9; p. 7, [0081]; Fig. 14; p. 8, [0096]).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James H. Blackwell/
03/09/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177